Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/21/2021 has been entered.
Response to Amendment
	The amendments and affidavit filed on 7/21/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments and affidavit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulovic (US Pub No. 2012/0186623) in view of Mueller (Solar Energy Materials & Solar Cells 99 (2012) 176–181)
Regarding Claim 1 and 21, Bulovic et al. teaches a visibly transparent photovoltaic device [Fig. 1b, 0040] comprising: a visibly transparent substrate [21, Fig. 1b, 0040]];
a first visibly transparent electrode [25, Fig. 1b, 0040] coupled to the visibly transparent substrate [21, Fig. 1b, 0040, layer 25 is thermally coupled to the substrate 21]; 
a second visibly transparent electrode [22, Fig. 1b, 0040] above the first visibly transparent electrode [25, Fig. 1b, 0040]; 
a first visibly transparent photoactive layer [23, ClAlPc, Fig. 1b, 0040]] between the first visibly transparent electrode [25, Fig. 1b, 0040] and the second visibly transparent electrode [22, Fig. 1b, 0040], 
a second visibly transparent photoactive layer [24, Fig. 1b, 0040] between the first visibly transparent electrode [25, Fig. 1b, 0040] and the second visibly transparent electrode [22, Fig. 1b, 0040] in direct contact with the first visibly transparent photoactive layer [layer 23 and 24 are in direct contact, Fig. 1b, 0040], wherein the second visibly transparent photoactive layer comprises a second photoactive compound [C60, Fig. 1b, 0040]
wherein the first visibly transparent photoactive layer compound is a photoactive compound that exhibits a first maximum near-infrared absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared absorption strength is greater than the first 
and the second visibly transport photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength is greater than the second maximum visible absorption strength [Fig. 1c, C60 shows max absorption in 300-400 nm higher than max absorption in visible range]
Bulovic et al. is silent on wherein the first visibly transparent photoactive layer comprises the formula of claim 1.
Mueller et al. teaches an organic solar cell which comprises an organic active layer between two electrode [Fig. 3, page 179], used to provide higher efficiencies [Abstract], the compound of Ph4-bodipy has an absorption of max in the IR is greater than a absorption max in the visible range [See Ph4-bodipy thin films, closed triangles, fig. 2, page 177] 
Examiner used square to indicate active layer
[AltContent: rect]
    PNG
    media_image1.png
    343
    456
    media_image1.png
    Greyscale




Within the combination above, modified Bulovic et al. teaches a first visibly transparent photoactive layer comprising Ph4-bodipy, and a second visibly transparent photoactive layer comprising C60.
Regarding Claim 4, within the combination above, modified Bulovic et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Bulovic et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Bulovic et al., meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and ”wherein the second visibly transparent photoactive layer includes an electron donor material” 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, within the combination above, modified Bulovic et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Bulovic et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Bulovic et al., meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 6, within the combination above, modified Bulovic et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer independently have thicknesses of 1 nm to 300 nm [C60 15 nm, 10 nm Ph4-bodipy, 5 nm HTL, 25 nm p-doped HTL, and 10 nm thick ZnPC, resulting in a layer of about 65 nm, page 178 middle right of page]
Regarding claim 7, within the combination above, modified Bulovic et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [See rejection of claim 1]
Regarding Claim 8, within the combination above, modified Bulovic et al. teaches wherein the first photoactive compound is visibly transparent, wherein the second photoactive compound is visibly 
Regarding Claim 9, within the combination above, modified Bulovic et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [See rejection of claim 1]
Claim 23-26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulovic (US Pub No. 2012/0186623) in view of Mueller (Solar Energy Materials & Solar Cells 99 (2012) 176–181) as applied above in addressing claim 1, in further view of Schellhammer (Chem. Mater. 2017, 29, 5525−5536)
Regarding Claim 23, within the combination above, modified Bulovic et al. is silent on A is a heteroaromatic group
Schellhammer et al. teaches aza-BODIPY dyes for solar cells which make an ideal material class for tailor-made absorber materials that can cover a broad range of absorption, charge transport, and energetic regimes for organic solar cell applications [Abstract]. The compounds can extend absorption to the near-infrared regime and improve their performance [Abstract] (i.e. compound 1 in page 5527, and page 5529, compound 2c].
Since Bulovic et al. teaches the use of a solar cell comprising a aza-BODIPY compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Schellhammer et al. in the first visibly transparent photoactive layer of modified Bulovic et al in order to provide a photoactive layer with improved performance [Abstract].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Although the compounds of modified Bulovic et al. is an isomer of the claim compound, one skilled in the art before filing of the invention would have reasonably expected that the isomer of the compounds of modified Bulovic et al. to have similar properties to the claimed isomer configuration of the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 24, within the combination above, modified Bulovic et al. teaches wherein A is a thienyl group [ Schellhammer: page 5529, compound 2c].
Although the compounds of modified Bulovic et al. is an isomer of the claim compound, one skilled in the art before filing of the invention would have reasonably expected that the isomer of the compounds of modified Bulovic et al. to have similar properties to the claimed isomer configuration of the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Regarding Claim 25, within the combination above, modified Bulovic et al. teaches wherein R^A is a fluorinated alkyl group [Schellhammer: page 5529, compound 2f].
Although the compounds of modified Bulovic et al. is an isomer of the claim compound, one skilled in the art before filing of the invention would have reasonably expected that the isomer of the compounds of modified Bulovic et al. to have similar properties to the claimed isomer configuration of the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 26, within the combination above, modified Bulovic et al. teaches wherein R^A is CF3 [Schellhammer: page 5529, compound 2f].
Although the compounds of modified Bulovic et al. is an isomer of the claim compound, one skilled in the art before filing of the invention would have reasonably expected that the isomer of the compounds of modified Bulovic et al. to have similar properties to the claimed isomer configuration of the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Regarding Claim 32, within the combination above, modified Bulovic et al. teaches compound 2c [Schellhammer: page 5529, compound 2c and 2f] which is an isomer of the claimed compound in the claim.
Although the compounds of modified Bulovic et al. is an isomer of the claim compounds of claim 27-31, one skilled in the art before filing of the invention would have reasonably expected that the isomer of the compounds of modified Bulovic et al. to have similar properties to the claimed isomer configuration of claim 27-31 and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulovic (US Pub No. 2012/0186623) in view of Mueller (Solar Energy Materials & Solar Cells 99 (2012) 176–181) as applied above in addressing claim 1, in further view of Weiss (US Pub No. 2016/0141497)
Regarding claim 3, within the combination above, modified Bulovic et al. is silent on wherein the second visibly transparent photoactive layer comprises second boron-dipyrromethene based compound
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
.
Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulovic (US Pub No. 2012/0186623) in view of Mueller (Solar Energy Materials & Solar Cells 99 (2012) 176–181)  as applied above in addressing claim 1, in further view of Lu (Chem. Asian J. 2011, 6, 1026 – 1037)
Regarding Claim 27-31, within the combination above, modified Bulovic et al. is silent on the compound of claim 27-31.
Lu et al. teaches a fused aza BODIPY dyes which provide strong absorption and fluorescence bands in the near-IR (NIR) region [page 1027, top of page], and the aza-BODIPY compound comprises compound 2 or compound 5a [page 1032], compound 5c [page 1028], and compound BF2-6 [page 1033].
Since modified Bulvoic et al. also teaches the use of aza-BODIPY dyes, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized compound 5a, 5c, or BF2-6 of Lu et al. as the material for the first transparent photoactive layer as it merely the selection of conventional BODIPY dyes in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Applicant’s arguments with respect to Pena et al. have been considered but are moot because the new ground of rejection does not rely on the Pena et al. reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the arguments on page 6 of 9, claim 1 is open to compounds other than “compound of claim 1” in the top of page 6 of 9 in arguments. “Compound of Schellhammer and Lu” listed on page 6 of 9 are not the only compounds listed in the teaching of Schellhammer et al. and Lu et al.
“Compound of claim 1” and “compound of Schellhammer and Lu”  are isomers as they have a least the same molecular weight.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

The declaration data on page 7 of 9 does not correspond to all the compounds that encompass claim 1. Claim 1 can be compounds other than those listed in page 7 of 9.
Regarding the declaration and affidavit, the data is not direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The data is relevant; however, the claim limitations of claim 1 encompass more than the compounds as shown in the affidavit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726